DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 20 January 2021 has been entered.
The Notice of Appeal in this application was filed 13 December 2018 but no Appeal Brief was filed.  
Claims 1-3, 5, 7, 9, 11-13, 15, 17, 19, 20, 22, 24-27, 29-32, 34-36, 49-53, 55-63.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 7, 9, 11-13, 15, 17, 19, 20, 22, 24-27, 29-32, 34 and 49-53, 55-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall et al. (US 2010/0203205) in view of Swanson (“Pea and Lentil Protein Extraction and Functionality” – JAOCS, Vol. 67, no. 5, May 1990, pp. 276-280).
Regarding claims 1-2, 52, 53 and 55, Segall et al. disclose a method of preparing a soy protein product and the protein product having a protein content of at least about 60 wt% (N x 6.25) d.b. (i.e. concentrate) or at least about 90 wt% protein (i.e. isolate) comprising: (a)  extracting a soy protein source with an aqueous calcium chloride solution to cause solubilization of soy protein from the protein source and to form an aqueous soy protein solution; (b) separating the aqueous soy protein solution from residual soy protein source; (c) concentrating the aqueous soy protein solution while maintaining the ionic strength substantially constant by using a selective membrane technique; (d) diafiltering the concentrated soy protein solution; and (e) drying the concentration and diafiltered soy protein solution ([0009]-[0015]).  Segall et al. does not disclose a pH adjustment step ([0009]-[0014], claim 46).
While Segall et al. disclose a soy protein product, the reference is silent with respect to pulse proteins.
Swanson teaches that peas and lentils can be used as protein sources for flours, concentrates and isolates (p. 276/Abstract, p. 278/Table 1).  Swanson teaches that processes including salt solubilization have been developed to extract protein from pea and lentils (p. 276/Abstract).  
Given Segall et al. disclose a process of making a soy protein product by extracting a soy protein source with an aqueous calcium chloride solution to cause solubilization of soy protein from the protein source and to form an aqueous soy protein solution, since Swanson teaches peas and lentils (i.e. pulse protein sources) are known to be used as protein sources for concentrates and isolates, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried using a pulse protein source, including peas or lentil, in the process of Schweitzer et al. to make a pulse protein product.
Regarding claim 3, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the calcium chloride solution has a concentration of about 0.10 M to about 0.15 M ([0044]).  
Regarding claim 5, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose that the salt solubilization of the protein is effected at a temperature of from about 15° to about 35°C ([0045]).
Regarding claim 7, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose that the extraction step is carried out at a pH of about 5 to about 7 ([0047]).
Regarding claim 9, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the aqueous protein solution has a protein concentration of about 10 to about 50 g/L ([0049]).
Regarding claim 11, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the aqueous salt solution may contain an antioxidant ([0051]).
Regarding claim 12, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the aqueous protein solution may be treated with an adsorbent to remove color and/or odor compounds ([0054]).
Regarding claim 13, modified Segall et al. disclose all of the claim limitations as set forth above.  Given Segall et al. is silent with respect to temperature at the step of separating the aqueous protein solution from the residual protein, one of ordinary skill in the art would understand that the process is conducted at ambient temperature, i.e. about 20°C.  
Regarding claim 15, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the aqueous protein solution is concentrated to a protein concentration of about 100 to about 250 g/L ([0056]).
Regarding claim 17, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the concentration step is effected by ultrafiltration using a membrane having a molecular weight cut-off of about 5,000 to about 100,000 daltons ([0057]).
Regarding claim 19, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose that the diafiltration solution may be an aqueous calcium slat solution at the same pH and lower slat concentration than the extraction salt solution ([0059]).
Regarding claim 20, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the diafiltration step is effected using about 5 to about 25 volumes of diafiltration solution ([0059]).
Regarding claims 22, 24 and 25, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the diafiltration step is effected using a membrane having a molecular weight cut-off of about 5,000 to about 100,000 daltons ([0059]).  Segall et al. disclose wherein the diafiltration is effected until no significant further quantities of contaminants or visible color are present in the permeate or until the retentate has been sufficiently purified so as, when dried, to provide a soy protein product with the desired protein content of at least about 90 wt% (N x6.25) d.b. ([0059]).
Regarding claim 26, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein an antioxidant is present during the diafiltration step ([0061]).
Regarding claim 27, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the concentration and diafiltration steps are carried out a temperature of about 20° to about 35°C ([0062]).
Regarding claim 29, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the concentration and diafiltration steps are operated in a manner favorable to the removal of trypsin inhibitors ([0064]).
Regarding claim 30, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall disclose where the concentrated and diafiltered protein solution is treated with an adsorbent to remove color and/or odor compounds ([0069]).
Regarding claims 31, 32 and 34, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall disclose wherein the concentrated and diafiltered protein solution is subjected to a pasteurization step prior to the drying step ([0070]).  Segall et al. disclose wherein the pasteurization step is effected at a temperature of about 60° to 65°C for about 10 to about 15 minutes ([0070]).  Segall et al. disclose where in the pasteurized concentration and diafiltered protein solution is cooled to a temperature of about 15° to about 35°C for drying or further processing ([0070]).
Regarding claim 49-51, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose a reduction in trypsin inhibitor activity may be achieved by exposing soy materials to reducing agent that disrupt or rearrange the disulfide bonds of the inhibitors ([0065]).  Segall et al. disclose the addition of such reducing agents may be effected at various stages of the overall process including in the extraction step, to the clarified aqueous soy protein solution following removal of residual soy protein source material or to the concentrated protein solution before or after diafiltration ([0066]).
Regarding claims 56, 58, 62 and 63, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose the protein product in foods or beverages ([0041], claim 46).   Specifically Segall et al. disclose wherein the soy protein product may be used in meat analogs, in baked goods and as a nutritional supplement ([0041]). 
Regarding claims 59-61, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. disclose wherein the product is blended with water-soluble powdered materials for the production of aqueous solutions of the blend (claim 49).  Segall et al. disclose wherein the blend is a powdered beverage ([0038], claim 50).  Given Segall et al. disclose a powdered beverage intended for the production of an aqueous solution (i.e. beverage), intrinsically the aqueous solution would exhibit a near neutral pH of about 6 to about 8.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall et al. (US 2010/0203205) in view of Swanson (“Pea and Lentil Protein Extraction and Functionality” – JAOCS, Vol. 67, no. 5, May 1990, pp. 276-280) as applied to claim 1, and further in view of Segall et al. (US 2011/0274797).
Regarding claim 35, modified Segall et al. disclose all of the claim limitations as set forth above.  Segall et al. is silent with respect to a step of polishing the remove residual particulates.
Segall et al. (‘797) teach that is was known to subject a concentrated and diafiltered protein solution to a polishing step (claim 29).
Given Segall et al. disclose a process of preparing a protein product wherein an aqueous protein solution resulting from a calcium salt extraction is concentrated, diafiltered and dried, since Segall et al. ('797') teach that it was known to incorporate a polishing step in processes to produce protein products substantially similar to that of Segall et al., it would have been obvious to one of ordinary skill in the art to have incorporated a polishing step into the process of Segall et al..

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall et al. (US 2010/0203205) in view of Swanson (“Pea and Lentil Protein Extraction and Functionality” – JAOCS, Vol. 67, no. 5, May 1990, pp. 276-280) and Green et al. (US 2011/0165314).
Regarding claim 36, Segall et al. disclose a method of preparing a soy protein product and the protein product having a protein content of at least about 60 wt% (N x 6.25) d.b. (i.e. concentrate) or at least about 90 wt% protein (i.e. isolate) comprising: (a)  extracting a soy protein source with an aqueous calcium chloride solution to cause solubilization of soy protein from the protein source and to form an aqueous soy protein solution; (b) separating the aqueous soy protein solution from residual soy protein source; (c) concentrating the aqueous soy protein solution while maintaining the ionic strength substantially constant by using a selective membrane technique; (d) diafiltering the concentrated soy protein solution; and (e) drying the concentration and diafiltered soy protein solution ([0009]-[0015]).  
While Segall et al. disclose a soy protein product, the reference is silent with respect to pulse proteins.
Swanson teaches that peas and lentils can be used as protein sources for flours, concentrates and isolates (p. 276/Abstract, p. 278/Table 1).  Swanson teaches that processes including salt solubilization have been developed to extract protein from pea and lentils (p. 276/Abstract).  
Given Segall et al. disclose a process of making a soy protein product by extracting a soy protein source with an aqueous calcium chloride solution to cause solubilization of soy protein from the protein source and to form an aqueous soy protein solution, since Swanson teaches peas and lentils (i.e. pulse protein sources) are known to be used as protein sources for concentrates and isolates, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried using a pulse protein source, including peas or lentil, in the process of Schweitzer et al. to make a pulse protein product.
Segall et al. does not disclose a pH adjustment step ([0009]-[0014], claim 46).
Green et al. teach pH adjusted soy protein products with a range of functional properties (Abstract, [0040]).  Green et al. teach one procedure for manipulating the functional properties of the acid soluble soy protein isolate is to adjust the pH of a concentrated and diafiltered product to about 6.  
Given Green et al. teach a procedure for making soy protein product substantially similar to that of Segall et al., since Green et al. teach that it was known to manipulate the functional properties of a protein product by adjusting the pH of the protein product to about 6, it would have been obvious to one of ordinary skill in the art to have adjusted the protein product of modified Segall et al. to obtain a product with different functional properties.
Response to Arguments
Applicants’ arguments filed 20 January 2021 have been fully considered but they are not persuasive. 
Applicants summarizes the arguments and responses set forth in the Non-Final Office Action mailed 14 June 2018.  
Applicants submit “the Examiner is reading more into the Swanson et al. reference by arriving at this condition.”  Applicants submit “[a]t best, Swanson talks in generalities and is not enabling in respect to any specific procedure whereby peas and lentils are seen to be collected for us as protein sources for flours, concentrates and isolate, nor of the processes, including salt solubilisation, that have been developed in relation to pulse proteins.”
While Segall et al. disclose a soy protein product, the reference is silent with respect to pulse proteins.
Swanson teaches that peas and lentils can be used as protein sources for flours, concentrates and isolates (p. 276/Abstract, p. 278/Table 1).  Swanson teaches that processes including salt solubilization have been developed to extract protein from pea and lentils (p. 276/Abstract).  
Given Segall et al. disclose a process of making a soy protein product by extracting a soy protein source with an aqueous calcium chloride solution to cause solubilization of soy protein from the protein source and to form an aqueous soy protein solution, since Swanson teaches peas and lentils (i.e. pulse protein sources) are known to be used as protein sources for concentrates and isolates, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried using a pulse protein source, including peas or lentil, in the process of Schweitzer et al. to make a pulse protein product.
While Swanson does teach the specific process of Segall et al., including the use of calcium chloride for extraction, Swanson is used as a teaching reference.  Swanson teaches that peas and lentils are known to be used as protein sources for flours, concentrates and isolates and processes including salt solubilization have been developed to extract the protein from these sources.  The person of ordinary skill in the art, armed with the process of Segall et al. and the general teaching of Swanson would find it obvious to have tried extracting protein from pulse proteins, including peas and lentils in the process of Segall et al.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796